     Case 4:21-cv-00153-RSB-CLR Document 6 Filed 05/21/21 Page 1 of 6




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

ANGELA NAILS,            )
                         )
           Plaintiff,    )
                         )
v.                       )                          CV421-153
                         )
SAVANNAH PLASTIC SURGERY )
and SCOTT W. VANN,       )
                         )
           Defendants.   )

                                 ORDER

     Plaintiff, appearing pro se, has filed a Complaint alleging violations

of “medical malpractice laws of the state patient care act among other

civil laws of the state federal medical laws.” Doc. 1-1. It does not appear

that this Court has jurisdiction to consider her Complaint. Plaintiff is

DIRECTED file an Amended Complaint pleading jurisdiction. She is

also DIRECTED to file a supplement to her motion to proceed in forma

pauperis, fully providing all requested information.

     “Federal courts are courts of limited jurisdiction,” Kokkonen v.

Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994), and “[i]f the court

determines at any time that it lacks subject-matter jurisdiction, the court

must dismiss the action.” Fed. R. Civ. P. 12(h)(3). Plaintiff bears the
     Case 4:21-cv-00153-RSB-CLR Document 6 Filed 05/21/21 Page 2 of 6




burden pleading the grounds on which the Court might assert

jurisdiction over the asserted claims. Fed. R. Civ. P. 8(a)(1); see also

Underwriters at Lloyd’s, London v. Osting-Schwinn, 613 F.3d 1079, 1085

(11th Cir. 2010) (“The party commencing suit in federal court . . . has the

burden of establishing, by a preponderance of the evidence, facts

supporting the existence of federal jurisdiction.”); Beavers v. A.O. Smith

Elec. Prods. Co., 265 F. App’x 772, 777 (11th Cir. 2008) (“The plaintiff[ ],

as the party asserting diversity jurisdiction, [has] the burden to

‘affirmatively allege facts demonstrating the existence of jurisdiction.’”

(quoting Taylor v. Appelton, 30 F.3d 1365, 1367 (11th Cir. 1994)).

Plaintiff has not carried this burden.

     The Court’s jurisdiction can be established either because the

complaint presents a federal question, 28 U.S.C. § 1331, or by the

diversity of the parties, 28 U.S.C. § 1441(b). The civil complaint cover

sheet accompanying the Complaint indicates that plaintiff believes this

case to fall under the Court’s federal question jurisdiction. Doc. 1-1.

Federal question jurisdiction exists if a civil action arises “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

     When examining assertions of federal question jurisdiction, the
     Case 4:21-cv-00153-RSB-CLR Document 6 Filed 05/21/21 Page 3 of 6




Court must rely upon the well-pleaded complaint. Adventure Outdoors,

Inc. v. Bloomberg, 552 F.3d 1290, 1295 (11th Cir. 2008) (citing Louisville

& Nashville R. Co. v. Mottley, 211 U.S. 149 (1908)). Despite asserting

that jurisdiction is based on a federal question, plaintiff has identified no

federal statute or constitutional right in her Complaint. Doc. 1-1. Even

adopting a liberal reading of her Complaint, the Court cannot discern any

federal statute that might be invoked by the alleged facts. See Estelle v.

Gamble, 429 U.S. 97, 106 (1976) (“a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers (internal quotations omitted)). Plaintiff, therefore,

has not adequately pleaded federal question jurisdiction.

     In the absence of a federal question, the Court’s subject matter

jurisdiction might be drawn from the diversity of the parties. 28 U.S.C.

§ 1332. In order to establish diversity jurisdiction before the federal

courts, a plaintiff must allege that all parties are citizens of different

states and the amount in controversy exceeds $75,000.           28 U.S.C. §

1332(a). Typically, the Court will accept a damage claim offered by a

party in good faith. See St. Paul Mercury Indem. Co. v. Red Cab Co., 303

U.S. 283, 288–89 (1938) (“The rule governing dismissal for want of
      Case 4:21-cv-00153-RSB-CLR Document 6 Filed 05/21/21 Page 4 of 6




jurisdiction in cases brought in the federal court is that, unless the law

gives a different rule, the sum claimed by the plaintiff controls if the

claim is apparently made in good faith.”). Though the Court is highly

skeptical that damages in this case are of the scale suggested, it will

assume for purposes of this analysis only that they might exceed the

$75,000 minimum threshold, should an appropriate civil theory be

advanced.     See id. at 289 (When considering whether a purported

damages amount is made in good faith, the Court must determine to

“legal certainty that the claim is really for less than the jurisdictional

amount.”).

      Regardless of the damages sought, plaintiff has not alleged

complete diversity of the parties. Diversity jurisdiction requires that “no

defendant . . . be a citizen of the same state as any plaintiff.” MacGinnitie

v. Hobbs Grp., LLC, 420 F.3d 1234, 1239 (11th Cir. 2005) (citing, inter

alia, 28 U.S.C. § 1332). In the complaint cover sheet, plaintiff indicates

that all parties are citizens of Georgia.1 Doc. 1-1. As complete diversity

of the parties does not exist, plaintiff cannot base subject matter


1She, somewhat confusingly, indicates that she is both a citizen of Georgia and
another state. Doc. 1-1. The address provided by plaintiff in the Complaint is a
Georgia address.
      Case 4:21-cv-00153-RSB-CLR Document 6 Filed 05/21/21 Page 5 of 6




jurisdiction on diversity.

      As jurisdiction is a threshold issue, the Court will afford plaintiff

one opportunity to amend her Complaint to plead the grounds on which

this Court might exercise jurisdiction over her claims.2                     See, e.g.,

Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2001)

(“[F]ederal courts have an independent obligation to ensure that they do

not exceed the scope of their jurisdiction, and therefore they must raise

and decide jurisdictional questions that the parties either overlook or

elect not to press.”).       Plaintiff is DIRECTED to file her Amended

Complaint within 14 days of this Order. Failure to file an Amended

Complaint will result in a recommendation that this case be dismissed.

      Plaintiff has also filed a motion for leave to proceed in forma

pauperis.     Doc. 2.      She has failed to provide all of the required

information. See id. Specifically, when asked to declare whether she




2 [W]hen a more carefully drafted complaint might state a claim, a district court
should give a pro se plaintiff at least one chance to amend the complaint before the
court dismisses the action.” Jenkins v. Walker, 620 F. App’x 709, 711 (11th Cir. 2015)
(citing Bank v. Pitt, 928 F.2d 1108, 1112 (11th Cir. 1991), overruled in part by Wagner
v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 & n. 1 (11th Cir. 2002) (en
banc)); see also Fed. R. Civ. P. 15(a)(2) (courts should grant leave to amend “freely . .
. when justice so requires”); Seckinger v. Bank of Am., N.A., No. CV415-306, 2016 WL
1381814 at *2 (S.D. Ga. Apr. 6, 2016).
     Case 4:21-cv-00153-RSB-CLR Document 6 Filed 05/21/21 Page 6 of 6




holds any cash, plaintiff responded with “excempt” [sic]. Id. at 2. She

chose not to provide the values of other assets. Id. at 3. Plaintiff has not

explained her assertion that she is exempt from providing any of the

requested information, and the Court is aware of no such exemption.

She, therefore, must fully complete the form to allow the Court to

consider her motion. The Clerk of Court is DIRECTED to forward with

this Order a copy of the Application to Proceed in District Court Without

Prepaying Fees or Cost (Long Form) (AO 239). Plaintiff is DIRECTED

to file a supplement to her pending motion using the provided form

within 14 days of this Order. In completing the supplement, plaintiff

must answer every question to the best of her ability. If she does not

possess the information requested, she may indicate such or provide her

best estimate.

     SO ORDERED, this 21st day of May, 2021.

                                   ________________________________
                                     ______
                                          ________
                                                 ___
                                                   _____
                                                       _____
                                   CHRIST
                                   CHRISTOPHER
                                        TOPHER L. RAY
                                                    Y
                                   UNITED STATE
                                             T S MAGISTR
                                          STATES MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA
